IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                           No. 84155
KARLON KIDDER, BAR NO. 11622

                                                               FILE


                    ORDER OF PUBLIC REPRIMAND
             This is an automatic review of a Northern Nevada Disciplinary
Board hearing panel's recommendation to publicly reprimand attorney
Karlon Kidder for violating RPC 1.1 (competence) and RPC 1.3 (diligence).
The panel also recommended requiring Kidder to complete additional
continuing legal education (CLE) hours. Because no briefs have been filed,
this matter stands submitted for decision based on the record. SCR
105(3)(b).
             The State Bar has the burden of showing by clear and
convincing evidence that Kidder committed the violations charged. In re
Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995). We
defer to the panel's factual findings that Kidder violated RPC 1.1 and RPC
1.3 as those findings are supported by substantial evidence and are not
clearly erroneous. SCR 105(3)(b); In re Discipline of Colin, 135 Nev. 325,
330, 448 P.3d 556, 560 (2019). In particular, the record demonstrates that
in Kidder's representation of an estate client, he failed to ensure that notice
requirements were met and failed to timely object to a petition for
appointment of special administrators, resulting in the appointment of an
opposing party, instead of his client.




                                                            ;z - 11 bgt
                                Turning to the appropriate discipline, we review the hearing
                    panel's recommendation de novo. SCR 105(3)(b). Although we "must . . .
                    exercise independent judgment," the panel's recommendation is persuasive.
                    In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). In
                    determining the appropriate discipline, we weigh four factors: "the duty
                    violated, the lawyer's mental state, the potential or actual injury caused by
                    the lawyer's misconduct, and the existence of aggravating or mitigating
                    factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
                    1077 (2008). Here, Kidder negligently violated duties owed to his client
                    (competence and diligence). His misconduct had the potential for injury
                    because his client was not appointed as the estate administrator, which had
                    been her initial goal. The baseline sanction for Kidder's misconduct, before
                    consideration of aggravating and mitigating circumstances, is a public
                    reprimand. See Standards for Imposing Lawyer Sanctions, Compendium of
                    Professional Responsibility Rules and Standards, Standard 4.43 (Am. Bar
                    Ass'n 2017) (providing that a reprimand is "appropriate when a lawyer is
                    negligent and does not act with reasonable diligence in representing a
                    client, and causes injury or potential injury to a client"); Standard 4.53
                    (explaining that a reprimand is appropriate when a lawyer fails to
                    understand relevant legal procedures and causes injury or potential injury
                    to a client). The panel found and the record supports two aggravating
                    circumstances (prior discipline and substantial experience in the practice of
                    law) and one mitigating circumstance (absence of dishonest or selfish
                    motive). Considering all the factors, we agree with the panel that a public
                    reprimand is appropriate to serve the purpose of attorney discipline. See
                    State Bar of Neu. u. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28



SUPREME COURT
      OF
    NEVADA
                                                         2
(0) I 947A ASP4I.
                   (1988) (providing that the purpose of attorney discipline is to protect the
                   public, the courts, and the legal profession, not to punish the attorney).
                                Accordingly, we hereby publicly reprimand attorney Karlon
                   Kidder for violating RPC 1.1 (competence) and RPC 1.3 (diligence).
                   Additionally, Kidder shall complete two hours of CLE in ethics and two
                   hours of CLE in probate, in addition to his annual CLE requirements, by
                   December 31, 2022. Kidder shall also pay the costs of the disciplinary
                   proceedings, including $1,500 under SCR 120(3), within 30 days from the
                   date of this court's order. The State Bar shall comply with SCR 121.1.
                                It is so ORDERED.1




                                            Parraguirre


                                                                                          Sr.J.
                   Cadish




                   cc:   Chair, Northern Nevada Disciplinary Board
                         Karlon J. Kidder
                         Bar Counsel, State of Nevada
                         Executive Director, State Bar of Nevada
                         Admissions Office, U.S. Supreme Court




                         1The  Honorable Mark Gibbons, Senior Justice, participated in the
                   decision of this matter under a general order of assignment.
SUPRIWIE COURT
        OF
     NEVADA
                                                          3
(0) I947A    ADD